DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/US2017/044928 filed 1 August 2017. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/374,639 filed 12 August 2016, 62/371,306 filed 5 August 2016, and 62/369,412 filed 1 August 2016.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 94-111) in the reply filed 7 December 2021 is acknowledged. Claims 112-113 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of dextran sulfate (negatively charged polysaccharide), chitosan (positively charged polysaccharide), and CNTF (therapeutic protein) in the reply filed on 7 December 2021 is acknowledged.
It is noted that prior art was not found and applied regarding CNTF as the elected protein. As such, examination was expanded to additional species that fall within the scope of the instant claims.

Status of the Claims
Claims 94-113 are pending.
Claims 112-113 are withdrawn.
Claims 94-111 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 94-100, 106, and 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over Kauper et al. (US 2008/0254078).
The Applicant claims, in claim 94, a method of making a therapeutic particle comprising 1) obtaining a solution comprising a therapeutic protein, 2) obtaining a suspension of negatively charged polysaccharide particles and positively charged polysaccharide particles (wherein the core of the particle comprises the positively charged polysaccharide), and 3) mixing the solution and suspension together. Claims 95 and 97-100 further limit the species of polysaccharides and the process for mixing them together. Claim 96 limits the ratio of therapeutic protein to polysaccharides and/or the ratio of negative polysaccharide to positive polysaccharide. In claim 106, the species of therapeutic protein is narrowed. Claims 108-109 are towards the particle and composition prepared by the claimed method and a carrier. Claim 110 is a method of treating a disease or condition by administering a therapeutic amount of the particle to a patient.
Kauper teaches hydrophilic particles consisting of chitosan and one anionic polysaccharide [0019]. The polysaccharide can be selected from the group comprising dextran sulfate and the ratio of dextran sulfate to chitosan can range from 3:1 to 1:10 
It would have been prima facie obvious to prepare the particle of Kauper wherein the core comprises chitosan and dextran sulfate (as the anionic polysaccharide) in a 3:1 ratio and wherein the core can further comprise a protein active agent, a metal ion salt, and a coating layer. The resulting particles are prepared by mixing solutions of chitosan and dextran sulfate with each other wherein the solutions can comprise the metal salt, and then incorporating the biologically active substance (such as a growth factor). Said chitosan-containing particle would have been obvious to use in a method of treating a disease since Kauper teaches it as useful for biomedical applications including drug delivery, which renders obvious instant claims 94-100, 106, and 108-110.

Claims 94-100 and 105-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kauper et al. (US 2008/0254078) in view of Jon et al. (US 2008/0268063).
See above for a description of claims 94-100, 106, and 108-109. Claim 105 requires the protein to have a heparin-binding domain and be non-covalently bound to the negatively charged polysaccharide. Claim 107 requires the therapeutic agent to be selected from the group including several growth factors. In claim 111, the disease being treated is narrowed.
Kauper, as applied supra, is herein applied in its entirety for its teachings of a particle comprising chitosan and dextran sulfate along with a therapeutic protein. 
Kauper does not teach wherein the protein is a growth factor nor does it teach treating a disease such as cancer or inflammation.
Jon teaches a particle for drug delivery wherein the particle can comprise chitosan in the core and/or the coating [0052, 0077] and the therapeutic agent can be a protein drug such as VEGF, a growth factor [0058]. The composition comprising VEGF can be used to treat cancer or inflammation [0019, 0028].
It would have been prima facie obvious to prepare the particle of Kauper and use VEGF as the therapeutic protein since Jon teaches said growth factor as useful in a drug delivery particle for the treatment of cancer or inflammation. The protein is not taught as being covalently bound therefore a non-covalent interaction is inferred. Since non-covalent (i.e. ionic) interactions occur by simply associating different charged agents, the protein, which has charged amino acids, and the dextran sulfate, which is charged when dissociated in solvent, would necessarily interact non-covalently. It would .

Claims 94-100, 103-104, 106, and 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over Kauper et al. (US 2008/0254078) in view of Sung et al. (US 2005/0163821) in view of Santra et al. (US 2011/0021745).
See above for a description of claims 94-100, 106, and 108-109. In claims 103-104, the positively charged polysaccharide is covalently crosslinked by a dicarboxylic acid linker.
Kauper, as applied supra, is herein applied in its entirety for its teachings of a particle comprising chitosan and dextran sulfate along with a therapeutic protein. 
Kauper does not teach wherein the chitosan is crosslinked by a dicarboxylic acid linker.
Sung teaches that crosslinking of biological molecules is often desired for optimal effectiveness in biomedical applications [0003]. Sung typically refers to genipin as the crosslinker but is open to any crosslinking agents [0024-0025]. Sung points out that disadvantages are associated with current technology like chitosan wherein the matrix may leach out the drug in a short period of time [0142]. Sung suggests that this can be avoided and longer release can be achieved by crosslinking the chitosan surrounding the drug [0142].

It would have been prima facie obvious to prepare the particles of Kauper and, in an effort to prolong the drug release, to crosslink the chitosan in the core. It would have been obvious to use any crosslinking agent, including tartaric acid, since Santra teaches tartaric acid works to crosslink chitosan and to achieve ultra-small particle sizes. It would have been obvious to add the ingredients in any order as none is specified in the prior art. The resulting composition and method of making accordingly reads on instant claims 94-100, 103-104, 106, and 108-110.

Claims 94-102, 106, and 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over Kauper et al. (US 2008/0254078) in view of Desai et al. (US 2007/0087022) in view of Ba et al. (US 2019/0022581).
See above for a description of claims 94-100, 106, and 108-109. In claims 101-102, a metal salt (zinc) is added after mixing the polysaccharides and a sugar alcohol (mannitol) is added next.
Kauper, as applied supra, is herein applied in its entirety for its teachings of a particle comprising chitosan and dextran sulfate along with a therapeutic protein. Kauper teaches wherein the nanoparticles can further comprise cryoprotectives [0056]. Regarding the metal, Kauper teaches a multivalent cation selected from the group consisting of calcium, barium, strontium, aluminum, and iron can be incorporated into the nanoparticle [0023].

Desai teaches that mannitol is a cryoprotectant useful in pharmacological compositions [0171].
Ba teaches that the genus of multivalent cations includes zinc along with calcium, barium, iron, and aluminum [0036].
It would have been prima facie obvious to prepare the composition of Kauper and further include adding mannitol, as a cryoprotectant, in the formation of the particles. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to include zinc in place of calcium or other multivalent cations taught in Kauper because Ba teaches zinc as a suitable alternative metal cation. It is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). It would have been obvious to add the ingredients in any order as none is specified in the prior art. The resulting composition and method of making accordingly reads on instant claims 94-102, 106, and 108-110.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613